OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 OMB Number:3235-0060 Expires:March 31, 2014 Estimated average burden hours per response……………5.00 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 June 7, 2012 000-53101 Date of Report (Date of earliest event reported) Commission File Number T5 CORP. (formerly Gallery Management Holding Corp.) (Exact name of registrant as specified in its charter) Colorado 26-0811822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4 Grouse Terrace Lake Oswego, Oregon 97035 (Address of Principal Executive Offices) (Zip Code) (503) 789-0316 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events T-5 Corp. has entered into a teaming agreement with Remedial Construction Services, L.P. See the attached press release. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. T T5 CORP. June 7, 2012 /s/ R. Patrick Garrett Name: R. Patrick Garrett Title: Chief Executive Officer
